Exhibit 10.3
ABM INDUSTRIES INCORPORATED
NON-QUALIFIED STOCK OPTION AGREEMENT
2006 EQUITY INCENTIVE PLAN
The Compensation Committee of the Board of Directors (the “Compensation
Committee”) of ABM Industries Incorporated (the “Company”) is pleased to grant
you (the “Optionee”) a nonqualified stock option (the “Option”) under the
Company’s 2006 Equity Incentive Plan (the “Plan”) to purchase shares of common
stock of the Company as described below:

     
Optionee Name:
  (Name)
 
   
Number of Shares
Subject to Option:
  (# of shares)
 
   
Price Per Share:
  (grant price)
 
   
Grant Date:
  March 31, 2010
 
   
Vesting Schedule:
  100% on the fifth anniversary of the Grant Date
 
   
Expiration Date:
  7 years from Grant Date (or earlier if employment terminates)

Provided you continue to provide services to the Company or any subsidiary or
parent of the Company through the applicable vesting date, the Option will vest
as provided above. The unvested portion of the Option may be subject to
forfeiture if you terminate employment before the vesting date, as set forth in
the Plan, the Statement of Terms and Conditions and Attachment 1 attached
hereto. In addition, the Option and amounts realized upon the sale of shares
received upon exercise of the Option may be subject to forfeiture under the
circumstances set forth in the Plan and the Statement of Terms and Conditions.
Additional Terms: þ If this box is checked, the additional terms and conditions
set forth on Attachment 1 hereto are applicable and are incorporated herein by
reference. (No document need be attached as Attachment 1).
The Plan and the Statement of Terms and Conditions attached hereto are
incorporated herein by reference. Capitalized terms not defined herein shall
have the meanings ascribed to them in the Plan or in the Statement of Terms and
Conditions, as applicable.
The Optionee acknowledges receipt of a copy of the Plan, the Statement of Terms
and Conditions and the Plan Prospectus, represents that the Optionee has
carefully read and is familiar with their provisions, and hereby accepts the
Option subject to all of their terms and conditions.
Please sign your name in the space provided below on this Option Agreement and
return an executed copy to Erin Andre, ABM Industries Incorporated, 551 Fifth
Avenue, Suite 300, New York, New York 10176.
By their signatures below, the Company and the Optionee agree that the Option is
granted under and governed by this Option Agreement (including Attachment 1, if
applicable) and by the provisions of the Plan and the Statement of Terms and
Conditions.

                  ABM INDUSTRIES INCORPORATED       OPTIONEE    
 
               
By:
               
 
               
 
  Linda Chavez            
 
  Chair of the Compensation Committee            

                     
Date:
          Date:        
 
                   

     
Attachments:
  Attachment 1 (Additional Terms and Conditions)
2006 Equity Incentive Plan
Statement of Terms and Conditions
2006 Equity Incentive Plan Prospectus

 

 



--------------------------------------------------------------------------------



 



Attachment 1
Additional Terms and Conditions
Pursuant to the authority provided in the Plan and the Statement of Terms and
Conditions, the Compensation Committee has determined that the Option granted
pursuant to this Option Agreement shall be subject to the following additional
terms and conditions.
Retirement. All references to “Retirement, “in Section III.E.1 of the Statement
of Terms and Conditions shall be disregarded and of no force and effect with
respect to the Option. Accordingly, Retirement shall not result in pro-rata
vesting of the Option, notwithstanding Section III.E.1 of the Statement of Terms
and Conditions. The Optionee acknowledges that the unvested portion of the
Option shall be subject to forfeiture if the Optionee terminates employment due
to Retirement before the vesting date.
Disability or death. The provisions in Section III.E.1 of the Statement of Terms
and Conditions with respect to vesting in the event of Disability or death shall
be disregarded and of no force and effect with respect to the Option and
instead, the provision set forth in the following sentence shall apply with
respect to vesting of the Option in the event of Disability or death. If the
Optionee ceases to be a bona fide employee of the Company or an Affiliate due to
Disability or death during the Option Period, then the Option shall vest in an
amount equal to the number of Shares subject to the Option multiplied by the
number of whole months between the grant date and the date of Disability or
death divided by 60.
Termination of Employment. For the avoidance of doubt, in the event that the
Optionee ceases to be a bona fide employee of the Company or of an Affiliate,
other than for a reason described in the preceding paragraph with respect to
Disability or death, or in connection with circumstances relating to a change in
control as set forth in Section VII.A. of the Statement of Terms and Conditions,
then if the Option has not vested under the terms of this Option Award Agreement
prior to the date that the employee ceases to be a bona fide employee of the
Company or of an Affiliate, the Option shall expire and terminate on such date
with respect to all of the Shares subject to the Option.

 

 